 


110 HR 1728 IH: Global Warming Education Act
U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1728 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2007 
Mr. Honda (for himself, Mr. Farr, Ms. McCollum of Minnesota, Mr. Ellison, Mr. Doggett, Mr. Grijalva, Mr. Carnahan, Mr. Waxman, Mr. Cohen, and Mr. Cleaver) introduced the following bill; which was referred to the Committee on Science and Technology 
 
A BILL 
To authorize the National Science Foundation to establish a Global Warming Education Program. 
 
 
1.Short titleThis Act may be cited as the Global Warming Education Act. 
2.FindingsCongress finds that— 
(1)the evidence for human-induced global warming is overwhelming and undeniable; 
(2)the United States emits more carbon dioxide and other greenhouse gases than any other country; 
(3)atmospheric carbon can be significantly reduced through conservation, by shifting to renewable energy sources such as solar, wind, tidal, and geothermal, and by increasing the efficiency of buildings, including domiciles, and transportation; 
(4)providing clear information about global warming, in a variety of forms, can remove the fear and the sense of helplessness, and encourage individuals and communities to take action; 
(5)implementation of measures that promote energy efficiency, conservation, and renewable energy will greatly reduce human impact on the environment; and 
(6)informing people of new technologies and programs as they become available will ensure maximum understanding and maximum impact of those measures. 
3.Global Warming Education ProgramThe National Science Foundation shall establish a Global Warming Education Program to— 
(1)broaden the understanding of human induced global warming, possible long and short-term consequences, and potential solutions; 
(2)apply the latest scientific and technological discoveries to provide formal and informal learning opportunities to people of all ages, including those of diverse cultural and linguistic backgrounds; and 
(3)emphasize actionable information to help people understand and to promote implementation of new technologies, programs, and incentives related to energy conservation, renewable energy, and greenhouse gas reduction. 
4.Program elementsThe Global Warming Education Program shall include— 
(1)a national information campaign to disseminate information on and promote implementation of the new technologies, programs, and incentives described in section 3(3); and 
(2)a competitive grant program to provide grants to States, local municipalities, educational institutions, and other organizations to— 
(A)create informal education materials, exhibits, and multimedia presentations relevant to global warming and climate science; 
(B)develop climate science K–12 curriculum and supplementary educational materials; or 
(C)publish global warming and climate science information in print, electronic, and audio-visual forms. 
5.Report to CongressNot later than 1 year after the date of enactment of this Act, and annually thereafter, the National Science Foundation shall transmit to Congress a report that evaluates the scientific merits, educational effectiveness, and broader impacts of activities under this Act. 
6.Authorization of appropriationsThere are authorized to be appropriated to the National Science Foundation such sums as may be necessary to carry out this Act.  
 
